Case 1:20-cv-01057-JDT-cgc Document 7 Filed 11/02/20 Page 1 of 2               PageID 31




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


BRIAN C. BENSON,                             )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )         No. 20-1057-JDT-cgc
                                             )
HARDIN COUNTY, TENNESSEE,                    )
ET AL.,                                      )
                                             )
      Defendants.                            )
                                             )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


      On October 8, 2020, the Court issued an order dismissing Plaintiff Brian C.

Benson’s pro se complaint and granting leave to file an amended complaint. (ECF No. 5.)

Benson was warned that if he failed to file an amended complaint within twenty-one days,

the Court would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g), and enter judgment. (Id. at PageID 29.)

      A copy of the Court’s October 8 order was sent to Benson at his address of record

but was returned undeliverable on October 26, 2020. (ECF No. 6.) Benson also has not

filed an amended complaint, and the time within which to do so has expired. Therefore,

this case is DISMISSED with prejudice in its entirety, and judgment will be entered in

accordance with the October 8, 2020, order dismissing the original complaint for failure to
Case 1:20-cv-01057-JDT-cgc Document 7 Filed 11/02/20 Page 2 of 2               PageID 32




state a claim on which relief may be granted. Benson is assessed his first strike under

§ 1915(g). This strike shall take effect when judgment is entered. See Coleman v.

Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Benson would not be taken in good faith.

Leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
